UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-1657


DIANA K. LIVINGSTON,

                  Plaintiff - Appellant,

             v.

GENERAL ELECTRIC COMPANY, also known as Ohmeda Medical/GE
Medical; DATEX-OHMEDA, INCORPORATED,

                  Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     William D. Quarles, Jr., District
Judge. (1:05-cv-03401-WDQ)


Submitted:    February 19, 2009             Decided:   March 10, 2009


Before MICHAEL, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Bart Garry, LAW OFFICE OF BART GARRY, Baltimore, Maryland, for
Appellant. Michael Aldana, Joseph O. Wilson, QUARLES & BRADY,
LLP, Milwaukee, Wisconsin; Elena D. Marcuss, MCGUIREWOODS LLP,
Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Diana K. Livingston appeals a district court’s order

granting summary judgment to her employer on her retaliation

claim under Title VII of the Civil Rights Act of 1964.                    This

court reviews a district court’s order granting summary judgment

de   novo,     drawing   reasonable    inferences    in    the    light    most

favorable to the non-moving party.          See Hooven-Lewis v. Caldera,

249 F.3d 259, 265 (4th Cir. 2001).               Summary judgment may be

granted only when “there is no genuine issue as to any material

fact and [movant] is entitled to a judgment as a matter of law.”

Fed. R. Civ. P. 56(c); see Celotex Corp. v. Catrett, 477 U.S.

317, 322 (1986).

              We have thoroughly reviewed the parties’ briefs, the

joint   and    supplemental   appendices,    and    the   district      court’s

opinion, and find no reversible error.             Accordingly, we affirm

for the reasons stated by the district court.                 Livingston v.

Gen. Elec. Co., No. 1:05-cv-03401-WDQ (D. Md. May 7, 2008).                 We

dispense      with   oral   argument   because     the    facts   and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                                     AFFIRMED




                                       2